DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9 and 11-13) in the reply filed on 5/09/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “high aspect ratio” in claim 1 is a relative term which renders the claim indefinite. The term “high aspect ratio” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although the specification, in paragraph [0036], discloses that the high aspect ratio silicate “includes silicate minerals having an aspect ratio of at least 10, such as, e.g., an aspect ratio between 10 and 1000,” it is not clear whether the term “high aspect ratio” excludes aspect ratios below 10, such as whether an aspect ratio of 5 would be considered a “high aspect ratio.”

Regarding claim 8, the phrase “(optionally oxidized lignite coal, oxidized bituminous coal, or oxidized seal coal) is indefinite as it is unclear whether the phrase within the parenthesis are intended to be limiting.  It is suggested to rephrase the claim so as to remove the parenthesis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, 6-9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landis (US 5,695,554, cited in IDS filed 9/24/20) in view of Brown (US 2003/0101907).
Regarding claim 1, Landis teaches a binder composition (col 5 lines 60-67, additive composition) comprising:
a carbonaceous material (col 5 lines 60-67, humic acid-containing ore and carbon); and
an inorganic binding agent (col 5 lines 60-67, sodium bentonite clay binder);
wherein at least one of the carbonaceous material or the inorganic binding agent is oxidized (col 7 lines 18-60, the humic acid-containing ore may be highly oxidized leonardite or less oxidized ores such as lignite and coal).
Landis is quiet to the composition including a high aspect ratio silicate.
Brown teaches a sand casting foundry composition that reduces thermal defects that cause veining (abstract).  The sand grains are mixed with a plurality of shale particles (abstract).  Anti-veining occurs because the shale particles include mineral components which have an inherent characteristic of crystal structure collapse upon exposure to metallurgical temperatures, yielding space which is consumed by thermal expansion of the sand grains in the foundry composition, avoiding the creation of mechanical forces and stresses within the foundry shape that cause cracks and fissures in the foundry shape that lead to veining (abstract).  The shale particles are obtained from naturally occurring shale, which is a fine-grained, detrital, fissile, sedimentary rock, composed of particles that contain phyllosilicate mineral components (paragraph [0027]).  Example minerals which are frequently found in shales include muscovite and biotite mica (paragraph [0027]).  Phyllosilicates are silicate minerals having a continuous, two dimensional, sheet-like structure (paragraph [0028]).  The invention can use flake-like particles of shale (paragraph [0029], flake-like is construed as being high aspect ratio).
As Landis recognizes that the additive composition may be used together with any other commonly used foundry sand additive (col 5 lines 60-67), it would have been obvious to one of ordinary skill in the art to include a high aspect ratio silicate, such as the flake-like particles of shale of Brown, to the additive composition of Landis, so as to prevent veining defects when the composition is used in forming the sand mold for casting.

Regarding claims 3-4, the combination teaches the carbonaceous material is an oxidized carbonaceous material (Landis, col 7 lines 35-45, highly oxidized leonardite, col 2 lines 52-62, leonardite is a highly oxidized form of lignite).  Regarding the limitation of being “prepared by treatment with an oxidation agent” (claim 3) and that “the oxidation agent comprises soda ash, hydrogen peroxide, ozone, or a combination thereof,” note that the limitations are directed to the process, and not the product itself. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113(I).  Note that Landis additionally discloses that an oxidizing agent, such as an aqueous solution of hydrogen peroxide, may be added to the humic acid containing ore (col 3 lines 20-45).

Regarding claim 6, the combination teaches wherein the inorganic binding agent comprises sodium bentonite (Landis, col 5 lines 60-67, sodium bentonite clay binder).

Regarding claim 7, the combination suggests wherein the composition comprises from about 70% by weight to about 90% by weight of the inorganic binding agent (overlapping range, see below).
Landis discloses the additive composition as including the humic acid-containing ore and carbon together with other commonly used additives including the bentonite binder (col 5 lines 60-67)).  However, Landis discloses the percentage of the binder and the carbonaceous materials with respect to the foundry sand mixture, such as 1% to 15% of the binder based on the total dry weight of the mixture (col 5 lines 5-22), 0.1% to 10% (preferably 0.1% to 2%) by weight of the ground ore (col 5 lines 5-22), and 0.1% to 10% (preferably 0.1% to 2%) by weight of the carbon source (col 5 lines 5-22).
Note that an example at the endpoints of the preferred ranges of Landis show 15 parts of binder per 19 parts of the additive composition (15 parts binder plus 2 parts ore plus 2 parts carbon), which is 79%, falling within the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05(I).
Additionally note that it would have been obvious to one of ordinary skill in the art to optimize the amount of the binding agent in the binder composition, as Landis teaches that the amount of binder may be adjusted to whatever amounts that will produce the desired strength, hardness, or other desirable physical properties (col 6 lines 20-40).
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II).

Regarding claim 8, the combination teaches wherein the carbonaceous material comprises oxidized lignite or oxidized leonardite (Landis, col 7 lines 35-60, highly oxidized leonardite or less oxidized lignite, col 2 lines 53-62, leonardite is a highly oxidized form of lignite).

Regarding claim 9, see rejection of claim 7 above.  Note that the combination would suggest the composition comprises from about 0.1% by weight to about 20.0% by weight of the carbonaceous material (overlapping range).
Note that an example at the endpoints of the preferred ranges of Landis show 4 parts of the carbonaceous material (2 parts humic acid containing ore and 2 parts carbon) per 19 parts of the additive composition (15 parts binder plus 2 parts ore plus 2 parts carbon), which is 21% (close to “about 20%”).  An example of 15 parts of binder, 1 part of humic acid containing ore, and 1 part of carbon, would thereby suggest 2 parts of the carbonaceous material per 17 parts of the additive composition, which is about 12%, which would fall within the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05(I).
Additionally note that it would have been obvious to one of ordinary skill in the art to optimize the amount of the humic acid-containing ore and carbon in the binder composition, as Landis teaches that the ground ore together with the carbon is used to reduce the amount of volatile organic compounds being emitted from the foundry sand molds (col 7 lines 60-65).
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II).

Regarding claim 11, the combination teaches wherein the high aspect ratio silicate comprises mica (see combination, Brown teaches the accessory minerals found in the shale include muscovite or biotite mica, paragraph [0027]).

Regarding claim 12, the combination is quiet to the binder composition comprises from about 0.1% by weight to about 5.0% by weight of the high aspect ratio silicate.
	However, Brown recognizes that shale particles of adequate size and sufficient volumetric quantity are required in order to obtain the desired anti-veining effect (paragraph [0038]) and that when the shale particles are too small and there is an insufficient volumetric quantity of shale particles, very little or no significant anti-veining effect will be achieved (paragraph [0039]).  Thus, to establish and control the anti-veining effect achieved by the shale particles, it is desirable to used predetermined desired sizes so that the desired degree of volumetric space achieved by the physical yielding of the shale particles is controlled by the quantity of the shale particles added to the mixture (paragraph [0046]).
	It would have been obvious to one of ordinary skill in the art, through routine experimentation, to optimize the amount of the high aspect ratio silicate to be about 0.1% by weight to about 5% by weight of the binder composition, as Brown recognizes controlling the weight of the shale particles so as to achieve a desired degree of volumetric space so as to control the anti-veining effect.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II).

Regarding claim 13, the combination teaches wherein the high aspect ratio silicate comprises muscovite or biotite (paragraph [0027], muscovite and biotite mica).

Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landis as modified by Brown as applied to claim 1 above, and further in view of Low et al (US 4,411,530).
Regarding claim 2, the combination of Landis as modified by Brown is quiet to the inorganic binding agent being an oxidized inorganic binding agent; and the inorganic binding agent has a ratio of Fe2+ to Fe3+ less than 1.2.
Low et al teaches a method for rapid beneficiation of bentonite clay, which occurs through oxidation of ferrous iron (abstract).  When ferrous iron in the crystals composing the bentonite clay is oxidized to the ferric state, a larger fraction of the superimposed crystal layers will separate to expose more surface area and increase swelling (col 2 lines 30-50) as well as rheology of the bentonite clay (col 2 lines 50-60).  Swelling (i.e., the amount of water adsorbed) increases as the percent of ferrous iron decreases (col 4 lines 50-68).
It would have been obvious to one of ordinary skill in the art to modify the bentonite clay of the combination of Landis as modified by Brown, as Low et al recognizes that bentonite clay is extensively used in moulding sands (col 1 lines 15-25) and that the oxidation of the bentonite clay improves its swelling properties and rheology properties (col 2 lines 30-60).  The improvement of swelling and rheology properties would be beneficial to a moulding sand, as the clay contracts during firing to compensate for expansion of silica sand grains that cause defects such as buckles, rat rails, or scabs.
Although the combination above is quiet as to the ratio of Fe2+ (ferrous) to Fe3+ (ferric), Low et al suggests an oxidation process to oxidize the ferrous iron into the ferric state (col 2 lines 40-60), thus lowering the amount of Fe2+ and increasing the amount of Fe3+, which would reduce the ratio of Fe2+ to Fe3+.  Furthermore, Low et al recognizes that the oxidation increases the swelling and rheology properties (col 2 lines 40-60).
It would have been obvious to one of ordinary skill in the art, to optimize the amount of oxidation, such that the ferrous iron is oxidized into the ferric state, at a ratio of less than 1.2, so as to increase the swelling and rheology properties that would be beneficial for a molding sand to prevent expansion related defects.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II).

Regarding claim 5, note the rejection of claim 2 above.  Although the combination is not explicit to a ratio of Fe2+/Fe3+ of the inorganic binding agent is less than 1, as Low et al recognizes the improvement in properties when ferrous iron is oxidized to ferric in the bentonite clay, it would have been obvious to one of ordinary skill in the art, to optimize the amount of oxidation, such that the ferrous iron is oxidized into the ferric state, at a ratio of less than 1, so as to increase the swelling and rheology properties that would be beneficial for a molding sand to prevent expansion related defects.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hughes (US 5,114,893) teaches a method of treating a water-swellable clay (abstract) so as to improve the water absorbency and viscosity properties, increasing the effectiveness of the clays as binders in sand molds and iron ore pelletizing, as well as increasing the rheology properties of the clays for oil well drilling fluids, and improves the binding characteristics of the clays to act as a binder in sand molding (abstract).  Hughes teaches of the most commonly employed green sand binder is a water-swellable sodium bentonite clay, which upon firing, contracts to compensate for the expansion of silica sand grains that cause defects such as buckles, rat rails, and scabs (col 4 lines 30-55).
Meier (US 3,535,131) teaches an improved green sand composition including adding a compound selected from titanium silicate, zirconium silicate, and hafnium silicate and a small amount of starch to a conventional green sand composition (col 1 lines 10-20) which includes bentonite.  The binder compositions are shown in examples 9 to 15, and include Bentonite, Corn flour, the compound selected from titanium silicate, zirconium silicate, and hafnium silicate, aluminum silicate, and pregelatinized starch (col 3 - col 4).  The binder portion of the composition may be prepared and package in suitable fashion for convenience and transportation, later to be combined with silica sand and water (col 3 lines 50-66).  The compositions display high green strength, eliminates hot tears, eliminates veining, and produces a better finished product at a lower cost (col 2 lines 10-20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN P KERNS/Primary Examiner, Art Unit 1735